Citation Nr: 9904342	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a heart disability 
including coronary artery disease.  

2.  Entitlement to an increased (compensable) evaluation for 
anemia.  

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left wrist (Muscle Group VIII) (minor), 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for residuals of 
frozen feet, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for anxiety 
neurosis with post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling prior to December 29, 1997.  

6.  Entitlement to an increased evaluation for anxiety 
neurosis with PTSD, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945, during which time he was a prisoner of war 
(POW) of the German government from December 19, 1944, to 
April 23, 1945.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

This case was previously before the Board in September 1996 
at which time the Board granted service connection for 
chronic anemia and found that new and material evidence had 
been submitted to reopen the claim of service connection for 
a heart disability.  Thereafter, the issue of entitlement to 
service connection for a heart disorder (on a de novo basis) 
as well as the remaining issues noted on the previous page 
were remanded to the RO for additional development.  

While the case was in remand status the RO, in a rating 
decision in April 1998, granted an increased evaluation of 30 
percent for anxiety neurosis with PTSD effective from 
December 29, 1997, the date on which the RO noted it was 
first factually found that an increase in disability was 
warranted.  As the increased rating of 30 percent does not 
reflect the maximum disability evaluation authorized under 
the rating schedule, the issue as noted on the previous page 
remains on appeal.  The evaluations for the remaining 
disabilities at issue were affirmed by the RO.  The RO has 
returned the veteran's appeal to the Board for further 
appellate consideration.  

The Board recognizes that the veteran recently added 
additional medical evidence including a new medical statement 
by a treating VA psychologist along with a waiver of initial 
review by the RO dated January 20, 1999.  Accordingly, the 
Board may proceed with appellate review.  38 C.F.R. 
§ 20.1304(c) (1998).  

Also, the RO should continue with adjudicatory action 
regarding the issue of entitlement to service connection for 
residuals of cold injuries of both hands as indicated in the 
Board's Remand in September 1996.


FINDINGS OF FACT

1.  A heart disability presently characterized as coronary 
artery disease was not present during active duty nor 
manifested until many years thereafter; beriberi heart 
disease is not clinically demonstrated by competent medical 
evidence.  

2.  An etiologic relationship has not been established by 
competent medical evidence between the veteran's present 
heart disability characterized as coronary artery disease, 
postoperative, and a service-connected disability including 
anemia.  

3.  Residuals of a shell fragment wound of the left wrist 
(Muscle Group VIII) are productive of not more than moderate 
disability. 




4.  Residuals of bilateral frozen feet (cold injury) are 
manifested by no more than mild symptoms and chilblains.

5.  Anemia is essentially shown to be asymptomatic with only 
slight departures from normal blood counts, without 
associated characteristic achlorhydria or levels of 
Hemoglobin 10 gm/100 ml or less with associated findings such 
as weakness, easy fatigability or headaches. 

6.  The medical evidence of record contains VA clinical 
evidence of psychiatric symptomatology associated with the 
veteran's anxiety neurosis with PTSD productive of an 
inability to obtain and retain employment at a time both 
prior to December 29, 1997, and thereafter.  

7.  Anemia, residuals frozen feet, and residuals of a gunshot 
wound of the left wrist have not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care, as to render impractical application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  A heart disability including coronary artery disease or 
beriberi heart disease was not incurred in or aggravated 
during active duty, and may be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 1991 & Supp. 1998);  38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998). 

2.  A heart disability including coronary artery disease is 
not proximately due to or the result of a service-connected 
disability including anemia.  38 U.S.C.A. 5107 (West 1991;  
38 C.F.R. § 3.3.10(a) (1998). 






3.  The criteria for the assignment of a disability 
evaluation greater than 10 percent for residuals of a gunshot 
wound of the left wrist (Muscle Group VIII) have not been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 
4.3, 4.7, 4.40, 4.45, 4.56, 4.71, 4.72, 4.73, Diagnostic 
Code 5308 (prior to and following amendment, effective July 
3, 1997). 

5.  The criteria for the assignment of a disability 
evaluation greater than 10 percent for residuals of bilateral 
frozen feet prior to January 12, 1998 are not met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R.§§ 3.321(b)(1), 4.104, 
Diagnostic Code 7122 (1997).

6.  The criteria for the assignment of a separate 10 percent 
evaluation each, but no greater, for residuals of cold injury 
(frozen feet) of the right and left foot have been met from 
January, 12, 1998.  38 U.S.C.A. §§ 1155, 5107(a)(b)(West 
1991& Supp. 1998); 38 C.F.R. §§ 3.321(b)(1) 4.1, 4.2, 4.3, 
4.25,4.26, 4.104, Diagnostic Code 7122 (prior to and 
following amendment effective January 12, 1998).

7.  The criteria for an increased (compensable) evaluation of 
10 percent for chronic anemia have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.20, 4.117, Diagnostic Code 7700 (prior to and 
following amendment effective October 23, 1995).

8.  The criteria for the assignment of a 100 percent 
evaluation for anxiety neurosis with PTSD prior to December 
29, 1997, and thereafter have been met.  38 U.S.C.A. §§ 1155, 
5107(a)(b) (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.14, 4.130, 4.132, Diagnostic Code 9411 (prior to and 
following amendment effective November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the veteran was a German POW from 
December 1944 to April 1945.  His service medical records are 
silent for any finding regarding a heart disability, however 
classified.  During active duty he was treated for a 
perforating wound with entrance in the volar surface at 
radial side distal end, left.  An X-ray of the left wrist in 
cast revealed a complete comminuted fracture (FCC) of the 
lateral surface of the distal end of the radius involving the 
styloid process and extending through the articular surface.  
Except for slight distal displacement of the fragment there 
was no gross deformity or callus formation noted.  

On examination in August 1945, just prior to separation from 
active duty, it was noted as medical history that the veteran 
was hospitalized for a gunshot wound of the left wrist.  
Examination of the feet and peripheral vascular system was 
normal.  A laboratory report of his blood count showed red 
blood cells of 4,350,000; hemoglobin was "85."  Clinical 
evaluations of the heart and arteries were normal.  Character 
of pulse was good.  Chest X-ray was nonrevealing for any 
heart disability.  Clinical evaluation of the musculoskeletal 
system revealed gunshot wound, left wrist, FCC distal end 
radius.  No psychiatric disability was noted.  

On a report of an initial post service VA general medical 
examination in May 1954 a vascular evaluation revealed no 
evidence of frozen feet.  Clinical evaluation of the 
cardiovascular system was nonrevealing for any heart 
disability, however classified.  A musculoskeletal evaluation 
revealed a 1/2-inch scar on the dorsum of the left hand and a 
1/2-inch scar on the volar aspect of the left wrist.  The 
scars were not tender, adherent or depressed.  No impairment 
of function of the left wrist or hand was noted.  There was 
no evidence of swelling or crepitus of the left wrist.  The 
veteran was noted as being predominantly right-handed.  An 
X-ray of the left wrist revealed slight irregularity of the 
styloid process of the left radius, in keeping with an old 
osseous injury to the structure.  No metallic foreign bodies 
were visualized.  



There were no appreciable osteoarthropathic changes in the 
joints of the left wrist.  Blood studies showed the veteran's 
hemoglobin was 14.4 grams (with a normal male's designated 
level as 15.5 grams).  

In a rating decision of July 1954 the RO granted service 
connection for residuals of gunshot wounds of the left wrist 
involving moderate injury of Muscle Group VIII and with FCC, 
healed, evaluated as 10 percent disabling under Diagnostic 
Code 5308 based upon findings in the service medical records 
as well as on a post service VA examination in May 1954.  

On a report of an application for VA hospital treatment or 
domiciliary care dated in early 1954, an evaluation by a VA 
physician revealed a normal heart.  No other pertinent 
finding was noted.  

On a report of a VA examination in March 1987, blood study 
report showed red blood cell (RBC) count of 4.33 M/cmm. 
(normal male, 4.5-6.0); the veteran's hemoglobin (HGB) was 
13.4 g/dL (normal 13-18); and the veteran's hematocrit (HCT) 
was 38.8% (with normal male's shown as 40-52%).  Chest X-ray 
revealed normal heart.  An echocardiogram revealed sinus 
bradycardia.  Blood pressure was 146/90.  

On a report of a VA POW protocol examination in January 1988 
the veteran complained of numbness and tingling sensation in 
the feet.  Dorsalis pedal pulse was not felt on the right 
foot.  Pertinent diagnoses were frozen feet by history and 
bullet wound of the left forearm by history.  

On a VA examination in January 1988, the veteran's RBC was 
4.24 M/cmm (normal 4.5-6); HGB was 13.8 g/dL (normal 13-18); 
and HCT was 39.3% (normal 40-52%).

On a report of a VA psychiatric examination in January 1988 
it was noted the veteran reported having frozen feet as well 
as an injury to the left arm.  It was noted that he was 
accompanied by an individual because material in his chart 
had been lost.  He said that he had been examined twice in 
1986.  However, there were no data in his chart with 
reference to such statement.  It was noted that as a matter 
of fact there was no information of any kind in the chart.  
The veteran said he was a POW in Germany and developed frozen 
feet.  He had been shot in the left wrist.  The bullet 
entered the left wrist but in the same area where the bullet 
entered and left there had been a numbness and at times he 
had had a numbness of the left hand.  He had good grip in the 
hand and no loss of motion.  

The veteran noted that after Congress had passed a law with 
reference to POW veterans for compensation, the year before 
that, he had come to VA and was examined twice and was 
notified later that he had not kept the appointment and was 
given a new one.  He brought in copies of the material.  He 
noted he had finished college and was trained as an 
accountant and had been in his own private practice for the 
last 35 years.  He had been married for over 40 years and had 
three children all grown and away from home.  

On psychiatric evaluation the veteran noted that as far as he 
knew he had no psychiatric problems and never sought 
psychiatric treatment.  A few months after he left the 
service he had a voracious appetite.  He felt he had to eat 
all the time but this cleared up after a while.  He had lost 
some 30 pounds in weight, and had severe diarrhea that also 
cleared up within a month.  He said that as a child he was 
forced to eat everything on his plate and when he was married 
his wife would get upset with him at times because he 
insisted that his daughters eat all the food on their plates.  
Now that his daughters had grown and were out of the house he 
and his wife were getting along much better.  He moved from 
Brooklyn to New York because they both loved the theater so 
they got to the theater more easily and more frequently.  He 
denied ideas of reference and persecution.  He denied 
auditory and visual hallucinations.  He was oriented and did 
very well on formal memory tests.  Diagnosis was no 
psychiatric disorder.  He was found competent. 

In April 1988 the RO granted service connection for frozen 
feet evaluated as noncompensable from April 1, 1946, with 
increase to 10 percent effective December 16, 1986, under 
Diagnostic Code 7122 based upon findings in the service 
medical records and post service clinical evidence.  

Private hospital records dated in August 1988 regarding 
cardiac catheterization noted that in 1982 the veteran had 
suffered a status post myocardial infarction after 
complaining of throat discomfort.  There was no chest pain or 
dyspnea.  Reportedly, he had done well until six months prior 
to August 1988 when he had recurrent throat discomfort with 
exertion lasting less than one minute and also relieved with 
rest and Nitroglycerin.  It was noted the veteran had a 
stress thallium in late June 1988 which was abnormal.  The 
pertinent findings included elevated diastolic pressure and 
evidence of coronary artery disease.  

From New York University Medical Center (NYUMC), in January 
1991, a report is of record showing the veteran's RBC as 4.23 
x10-12/L (normal 4.4-6.1); HGB of 13.1 g/dL (normal 14-18); 
and HCT of 38.8% (normal 37-52%).

From Associated Pathologists Laboratories (APL), dated in 
July 1991, the veteran's blood study report showed RBC of 
4.14 M/cmm. (normal 4.50-6); HGB of 12.6 g/dL (normal 13.0- 
18.0); and HCT of 37.4% (normal 40-50%).

On a VA examination in September 1991, the veteran's RBC was 
4.24 K/cmm (normal 4.8-10.8); his HGB was 12.9 g/dL (normal 
14-18); and HCT was 37.2% (normal 42-52%).  A summary report 
provided by a VA outpatient physician who has evaluated the 
veteran on a continuing basis, noted laboratory reports 
showing that in September 1991, the veteran's RBC was 4.24 
(normal 4.7-6.1); HGB was 12.9 (normal 14-18); and HCT of 
37.2 (normal 42-52%).

In October 1991 a history of anemia was indicated.  In late 
1991 the veteran was seen at a mental health clinic for PTSD 
symptoms of depression and POW experiences.  He was 
encouraged to stay involved in the POW program.  

In early March 1992 it was noted that the veteran continued 
attending monthly support sessions for POW experiences.  

On a report of an authorized VA cardiovascular examination in 
May 1992 it was noted as history that in 1982 the veteran had 
throat discomfort and went to a doctor and was hospitalized 
for one week with a diagnosis of "heart attack."  Subsequent 
to this he did well until 1988 when on routine physical 
examination he was advised to have a treadmill.  This 
revealed abnormal findings.  He subsequently underwent a 
thallium study which showed perfusion defects.  He later had 
coronary angiography showing moderate obstruction.  As well, 
there was mild hypokinesis of the middle anterior segment of 
the left ventricular myocardium.  It was recommended that he 
be placed on medication at that time.  A Holter monitor 
performed in October 1991 showed rare atrial and ventricular 
extrasystoles.  An echocardiogram at that time showed slight 
decrease in posterior wall motion.  There was mild aortic 
valve and root sclerosis.  Assessment revealed coronary 
artery disease with history and treadmill stress test 
suggesting angina pectoris and hyperlipemia with exogenous 
obesity.  

On a report of a VA psychiatric examination in May 1992 it 
was noted as history that the veteran was born and raised in 
the Bronx, New York, area.  He was one of three siblings.  He 
graduated in accounting from a local college.  He served in 
the Army from 1942 to 1945.  He fought in Holland and the 
Battle of the Bulge.  He was captured in the later battle and 
served as a POW for five months.  After liberation, he 
returned to the United States and made use of the "GI" bill 
to go to college and he worked for many years in accounting, 
retiring in 1991.  He moved to Las Vegas in February 1991.  
He married at the age of 25 and continued to live with his 
wife.  He had three daughters.  He had no history of 
psychiatric hospitalizations nor had he been involved in any 
therapy in the past.  Currently he was being seen at a VA 
outpatient clinic and was in therapy with a VA physician.  He 
reported that over the years he had a great deal of 
difficulty holding on to jobs.  He either was fired or quit 
and always felt that it was the fault of the boss or other 
employees.  His longest job lasted about 10 years.  He now 
drew a small retirement from the last position along with 
Social Security benefits.  

It was noted as history that the veteran had coronary artery 
disease.  He took a number of medications including 
nitroglycerin.  He reported that he had a lot of restlessness 
and occasional nightmares going back to the days of being a 
POW.  He witnessed others being physically abused, however, 
he said that he, himself, was not.  He described sleeping 
very poorly.  He reported that he was generally isolated and 
simply existed with his wife.  He also indicated that he was 
alienated from his daughters.  

On mental status evaluation the veteran was described as 
reasonably dressed and groomed.  He was alert and oriented 
times three.  Sensorium was clear.  Affect was appropriate 
for his thoughts.  Mood was tense and anxious.  He did not 
show any evidence of depression.  Speech was spontaneous and 
logical.  There was no pressure of speech or flight of ideas.  
No tangentiality or circumstantiality was noted.  There were 
no hallucinations, delusions or ideas of reference.  His 
ability to concentrate was felt to be within normal limits.  
His ability to use abstract reasoning was commensurate with 
his education.  Insight and judgment were felt to be 
adequate.  

The examiner noted that in summary, the veteran was an 
individual who had difficulty getting along with people for 
much of his life.  He recently moved to  Las Vegas where he 
found himself socially isolated.  His symptoms of 
restlessness and insomnia were consistent with a diagnosis of 
a generalized anxiety disorder, mild.  It was noted that the 
veteran's claims file was available for review.  He was 
competent to handle his own funds.  Clinical impression 
revealed the presence of generalized anxiety disorder, mild, 
and personality disorder with mixed features.  

On a report of an authorized VA orthopedic examination in May 
1992 it was noted as history that the veteran served on 
active duty during World War II and was captured by the 
German Army in December 1944.  He had received a shell 
fragment wound of the left wrist and as a result of prolonged 
walking in the snow and cold was said to have an element of 
frostbite.  

The veteran had noted for years a feeling of great coldness 
in the feet and in more recent times greater discomfort and a 
feeling of numbness at times.  During cold weather the pain 
was increased and characterized as stinging.  The left wrist 
was reportedly of no trouble through the years, although the 
veteran noted that currently there was some discomfort and 
occasionally a feeling of numbness in the hand.  

On objective examination the veteran walked without 
difficulty.  The feet revealed no discoloration or physical 
deformity.  He was able to walk on his toes and heels or 
stand on either leg without difficulty.  There was edema of 
the legs, though none in the ankles or feet.  Demarcation by 
the sock tops was noted.  Peripheral pulsations were normal.  
Temperature was not altered.  Sensation was intact.  
Examination of the left hand revealed a dorsal scar at the 
distal radius and proximal thumb, dorsally, and a smaller, 
old scar at the volar aspect of the lower wrist.  

There was no impairment of function of any of the joints of 
the wrist, hand or fingers.  Sensation and strength were 
intact.  There were mild changes consistent with a 
Dupuytren's contracture of the palmar fascia with some 
retraction and dimpling of the skin in the region of the 
fourth distal metacarpal head.  There was a very slight 
flexion contracture of the ring finger, and full extension 
was possible with a sensation of pulling.  Review of the 
X-rays of the feet revealed no specific abnormalities.  
However, on closer inspection it was noted that there were a 
few small cystic areas in the phalanges.  Views of the hand 
revealed more marked scattered osteoporosis of the distal 
radius, several of the carpal bones, and some of the digits.  
There were also multiple circumscribed cystic areas in 
several of the carpal bones and digits.  The examiner's 
opinion was that the veteran, by history, developed frostbite 
of the feet and as a result had mild symptoms but no 
functional impairment.  It was also his opinion that the 
veteran had osteoporosis of the distal radius, carpus, and 
some of the phalanges with cystic changes due to an 
undetermined cause.  He noted that it did not seem feasible 
that the veteran's old gunshot wound was responsible for 
these changes, though such a thing was conceivable.  



A report of a VA social work survey POW protocol in June 1992 
revealed that the veteran was casually dressed and groomed.  
Although personal hygiene was good, he had been observed 
frequently to be wearing the same, albeit clean, clothing.  
The veteran's personal health was "fait" at that time.  Prior 
to capture, he described his health as excellent as he was a 
paratrooper.  During captivity he endured malnutrition which 
resulted in a 35-pound weight loss.  Forced marches resulted 
in frozen feet which continued to cause significant 
discomfort, especially during cold weather.  

The veteran noted that he was married for 45 years and had 
three daughters.  He related that there had been much marital 
discord over the years.  Relationships with his children had 
been distant and punctuated with numerous conflicts.  He 
noted that he never had been able to allow himself to get 
close to his children.  He was not involved in any social or 
community clubs or organizations.  He tended not to socialize 
with others, preferring to do things alone or sometimes with 
his spouse.  He was retired.  He related that during his 
working years he held somewhere in the neighborhood of 
between 20 and 25 different jobs, mostly in the field of 
accounting.  

It was noted that it seemed that the veteran had had ongoing 
problems with those positions of authority.  On evaluation 
the veteran was described as pleasant and cooperative, 
although somewhat dysphoric during the interview.  He 
preferred not to discuss in detail POW-related experiences.  
He tried to avoid those media programs related to war or 
combat as they sometimes triggered nightmares.  He related 
that he tried to stay busy so that he did not have time to 
think about the war because he became very depressed.  It was 
noted it appeared that the psychological residuals of his 
combat and POW experience had to some degree affected all 
areas of industrial and social functioning and to a large 
degree interfered with developing positive relationships with 
his spouse, but especially his children.  




A VA POW psychiatric evaluation summary completed by a 
psychologist in June 1992 reflected PTSD, chronic, severe, 
resulting from POW experiences.  Recommendations reflected 
monthly follow-up supportive psychotherapy and POW program, 
as well as psychotropic medications.  

A report from June 1992, showed the veteran's RBC was 4.17 
(normal 4.7-6.1); HGB was 12.7 (normal 14-18); and HCT was 
36.4 % (normal 42-52%). The reports themselves were also 
later entered into the claims folder.

In a rating decision dated in August 1992 the RO granted 
service connection for generalized anxiety disorder, mild, 
evaluated as 10 percent disabling from March 3, 1992, under 
Diagnostic Code 9400 based upon the evidence of record.  At 
that time personality disorder with mixed features claimed as 
PTSD was denied. 

In April 1993 the veteran attended a hearing before a hearing 
officer at the RO.  A copy of the hearing transcript is on 
file.  

On a report of a VA social survey report in June 1993 the 
veteran noted that he retired in February 1991 and received 
Social Security benefits and a small private pension from New 
York State.  He also received a disability from VA.  He noted 
his wife retired on Social Security also.  He noted that 
presently he has had difficulties through the years with 
employers and many other people which accounted for many 
different jobs.  He stated he was unable to sleep.  

The veteran noted becoming very irritable at different times 
and experiencing periods of anger and then sometimes became 
depressed.  At the present time he noted that he was 
connected to an outpatient clinic for medical and 
psychological problems.  He attended a POW clinic group.  He 
noted that cold winters living in New York reminded him of 
the winter in the POW camps.  He noted that he had had many, 
many unpleasant memories while in the POW camp in Germany.  

On a report of an authorized VA psychiatric examination in 
mid-1993 it was noted that the examiner had reviewed the 
veteran's claims file.  It was noted as medical and 
occupational history the veteran retired in 1991 after 40 
years as a certified public accountant (CPA).  He had had 
many jobs over the 40 years because he could not get along 
with anyone.  He blamed everyone else but himself.  He 
attended the VA outpatient clinic monthly to talk to a 
counselor.  He complained of an inability to sleep and having 
memories of those days and each winter he went over and over 
again.  He noted being a demanding and perfectionistic father 
and husband, and that his children did not like him and 
thought he was crazy.  

On objective examination the veteran was described as a clean 
shaven individual.  He sat quietly and comfortably in the 
chair and demonstrated no unusual movements or facial 
expressions which indicated discomfort, anxiety, depression 
or stress.  He answered many questions with "I don't know" or 
"I don't remember."  He maintained that he was unfriendly, 
demanding, unpleasant, critical, judgmental and exacting.  He 
blamed it on PTSD.  He noted never feeling a need for 
treatment.  He was described as intelligent, oriented and 
alert.  The examiner found no evidence of a thought or mood 
disorder.  Affect seemed appropriate to the content of 
thought although there was a flatness more attributable to 
containment than pathology.  He was found capable of managing 
his own funds.  

The examiner indicated that due to the lack of history 
corroborating the veteran's claims, the examiner asked the 
veteran to do a Minnesota Multiphasic Personality Inventory 
(MMPI) which was performed in mid-1993.  It was noted that 
the graph indicated a very disturbed man, probably psychotic 
or organic or profoundly depressed.  There also was the 
presence of a high "F" scale which was noted as reflecting 
"fake bad" and strongly suggested that the scores were not 
valid.  The examiner indicated that he did not think that the 
veteran who had been married for 46 years, a CPA who recently 
retired after 40 years in that field, who never felt a need 
for treatment until recently, who never had been in trouble 
with the law or abused alcohol or street drugs, and who 
conveniently was unable to remember any history of his life 
before World War II, was suffering from PTSD.  

The examiner strongly suspected a personality disorder which 
would account more accurately for the veteran's disturbed 
career, social and family relationships.  

The veteran submitted a newspaper article on chronic pain.  

VA outpatient therapy records dated in the early 1990's show 
that the veteran continued to benefit from supportive therapy 
for PTSD.  He was described as depressed, discussing memories 
from World War II POW experiences.  A VA clinical 
psychologist in December 1993 indicated that many veteran's 
especially POW's complained of the rude treatment they 
received from the psychiatric examiner who evaluated the 
veteran in May 1993.  It was noted that such examiner no 
longer was being used to do compensation and pension 
examinations.  The clinical psychologist noted feeling very 
confident in stating that the veteran showed no evidence of 
having a personality disorder and that he could easily 
understand why the veteran was "outraged" by statements from 
the psychiatric examiner concluding that the veteran's 
nightmares, anxiety and depression had been caused by an 
alleged personality disorder.  It was noted that nothing 
could be further from the truth.  The clinical psychologist 
pointed out that he would continue to follow the veteran for 
his chronic and severe PTSD condition.  

In January 1994 a VA treating clinical psychologist noted 
that it was an unequivocal fact that the veteran had a 
history of never being able to retain employment due to his 
severe and chronic service-connected mental problems, 
specifically, anxiety disorder and PTSD, resulting from 
combat and POW experiences.  

A clinical record dated in April 1994 noted that the veteran 
was seen at PTSD therapy and was angry, depressed, discussing 
multiple PTSD symptoms.  Assessment was PTSD, chronic, 
severe.  A VA social and industrial survey in July 1994 noted 
the veteran was married in June 1947.  Of significance was 
the fact that while his marriage had survived for 47 years it 
was marked by severe marital stress and discord.  

It was noted that the veteran's wife was frank in stating 
that she had elected over the years to tolerate her husband.  
She noted that the veteran's anger, rage and abuse directed 
toward her, her daughters and other family members over the 
years had taken a severe toll.  It was noted the veteran had 
graduated with a BA Degree in Business in 1949.  Over the 
next 40-plus years, he held as many as 20 to 25 jobs, and 
noted that some of them lasted only a matter of 1 or 2 weeks, 
and most lasted a matter of 1 to 2 years with the exception 
of his last job, which ultimately involved employment with 
the State of New York and lasted approximately 10 years.  His 
notion of going into a joint business venture with his 
brother never came to fruition due to relationship 
difficulties between the two.  The veteran's wife noted that 
the veteran was a good worker in that he was an excellent 
accountant, but she further noted that he had terrible 
relationship skills.  The current situation was described as 
the veteran and his wife and their middle daughter and her 
husband and family resided in Las Vegas.  

The veteran's wife noted that she had made a conscious choice 
to tolerate the marriage, but also noted that she had paid an 
extreme price emotionally, as well as within the context of 
social and family relationships.  She noted that she and her 
husband were totally alienated from his family of origin as 
well as from her family of origin.  It was noted the veteran 
continued to receive medical treatment at a VA clinic and 
also remained active in the mental health division with a 
psychologist.  The social worker indicated that the theme 
that emerged was one of a veteran who while able to sustain 
himself in employment through his professional career by 
virtue of his technical ability, manifested considerable 
impairment in his ability to sustain functional work 
relationships and severe impairment as it related to his 
ability to sustain functional social and family 
relationships.  

On a report of an authorized VA psychiatric examination in 
July 1994 it was noted that the veteran had no hobbies.  He 
watched baseball on television and kept the statistics.  He 
might watch old movies, but could not stand any war movies.  
Sleep was poor.  He did a little swimming for exercise.  

On mental status evaluation the veteran was described as an 
individual who was oriented and cooperative.  He was 
interviewed with his wife and was dependent upon her.  He was 
irritable and nervous.  He was not depressed.  He could 
repeat seven digits forward and four digits backward.  He 
could subtract serial 7's.  He could interpret proverbs.  He 
completed a PTSD questionnaire showing that he had a history 
of extensive anxiety, irritability, loss of interest, 
personality change, marriage problems, lack of interest, 
nervous stress feeling, detached feelings, depression, 
feeling that he would not live long, crying spells, inability 
to express feelings, inability to remember recent events, 
thoughts of death, accidents, injury, worthlessness, slowness 
of movements, anger towards people associated with his war 
experience, guilt toward those people, flashbacks of his 
experiences, difficulties in concentration, tiredness, 
difficulty in making the decisions and avoidance of anything 
showing a similarity to his past traumatic experience.  

The examiner noted reviewing the veteran's claims file and 
that the findings were consistent with PTSD.  Global 
assessment of functioning (GAF) was reported at 55 with 
highest during the past year of 55; serious symptoms with 
impairment in social and occupational experiences.  The 
veteran was considered competent to manage his payments.  The 
examiner noted that the veteran would probably respond poorly 
to further care, however he may benefit from some group 
therapy at a VA clinic.  

On a VA blood study report dated in July 1994, the veteran's 
RBC was 4.14 (normal 4.7-6.1), HGB was 12.8 (normal 14-18) 
and HCT was 37.1% (normal 42-50%).

On a report of an authorized VA orthopedic examination in 
October 1994 it was noted as history that while serving in 
active duty the veteran received a gunshot wound of the left 
wrist and hand.  He was taken prisoner and during the winter 
months he was forced to march and developed cold frozen feet.  
He had no particular care regarding the left wrist or feet 
and had minimal problems over the years.  He noted using 
Advil, three tablets four times a day, for the left wrist and 
the occasional aching in the feet, more a sense of coldness 
than actual pain.  It was noted that he somewhat favored his 
left hand and avoided heavy use with the left hand.  

The veteran had had no specific treatment in recent years.  
He complained that his feet were always cold, sometimes 
tingly, but did not complain of specific pain.  He had no 
symptoms of decreased perception that interfered with his 
ability to walk.  He wore heavy socks and usually wore tennis 
shoes or sneakers.  He had no atrophic lesions over the feet 
and no ulcerations, blisters or heavy calluses.  He never had 
surgery on his feet.  He did not use orthoses.  He was able 
to walk two or so blocks, sit for two hours, stand for a half 
hour to an hour, he slept poorly and woke up three times or 
so a night.  He noted that his feet usually gave him symptoms 
of being cold only during the months of April through October 
and from May through September.  He had no complaints 
referable to his feet in terms of coldness or tingling.  He 
placed a definite seasonal occurrence and it had been so for 
the last few years.  

The left wrist was tender, uncomfortable of mild degree over 
the anatomical "snuff box," and more importantly over the 
first metacarpal carpal.  He had no interference with 
sensation or quiet use of the hand, but heavy use gave him 
symptoms of ache and some weakness of grip.  It was also 
noted that he had a heart attack in 1982.  The 
musculoskeletal evaluation noted complaints only of the left 
wrist and both feet.  No red hot swollen joints were noted.  

On physical examination the veteran had a normal gait.  Toe 
rise was equal.  Heel rise was equal.  He demonstrated full 
range of motion of the left elbow.  He had slight reduction 
of motion in the left wrist, 5 percent less flexion on the 
left than the right, 5 percent less extension on the left 
than the right.  He had full supination, full pronation, and 
full ulnar and radial deviation.  He had localized tenderness 
and pain over the first metacarpal carpal joint on the left, 
and it appeared that the majority of the pain and discomfort 
was coming from the first metacarpal carpal joint.  He had 
slight tenderness over the anatomical "snuff box."  He had 
equal circumference of the forearm.  Reflexes were equal.  
Sensation was intact.  Circulation was good.  Pulses in the 
lower extremities revealed good pounding pulses, posterior 
tibial and dorsalis pedis.  There was no hair loss or 
atrophy.  No intrinsic or extrinsic muscle atrophy was noted.  

The veteran had no differential temperature between the left 
and right.  Slight coolness was noted below the ankle.  He 
had equal circumference of the thigh and calf.  Full range of 
motion of the ankle and foot was demonstrated.  Sensation was 
intact, both positional and to touch.  He demonstrated two-
plus pedal and pretibial edema.  X-rays of the left hand and 
wrist as of October 1994 revealed some osteoarthritis of the 
first metacarpal carpal joint and some osteoarthritis of the 
trapezium navicular joint and of the navicular trapezoid 
joint.  Old distortion of the ulnar stylum was noted.  X-rays 
of the feet revealed minimal traction spurs of the anterior 
inferior os calces.  No other abnormality was noted.  Pain 
drawing demonstrated left wrist complaint at the base of the 
thumb and both feet as being cold.  

The diagnosis noted osteoarthritis of the first metacarpal 
carpal joint which was considered his main symptoms.  There 
was osteoarthritis of the navicular trapezium and the 
navicular trapezoid.  No wrist instability was noted.  There 
were degenerative changes in the wrist and not all together 
associated with his service.  He had symptomatic and 
subjective coldness of the feet.  No abnormalities in 
physical examination were noted.  According to the veteran 
these dated back to his service in the 1940's and the forced 
march in the winter with frozen foot, noted as moderate.  No 
surgery and no medical care for this was noted.  The examiner 
further indicated that it appeared there had been no 
progression of the veteran's symptoms related to service-
connected injuries.  The claims file was reviewed.  

On a report of an authorized VA vascular examination in 
October 1994 it was noted that the veteran's claims folder 
was reviewed and that he chiefly complained of cold feet 
especially in the winter months since World War II.  The 
veteran noted as history that as a paratrooper during World 
War II he was captured in the European sector.  He further 
stated that he and other prisoners were engaged in forced 
marches under very cold and intolerable conditions.  To 
compound matters, his shoes and socks were all worn out and 
many times he literally walked barefooted on cold, freezing, 
wintry days.  An objective evaluation revealed healthy lower 
extremities with no evidence of stasis dermatitis or of 
healed stasis ulceration.  



Neurologic evaluation revealed scattered loss of pinprick 
sensation on both feet.  No motor deficits were noted.  Good 
hair distribution was present on both legs and no significant 
atrophy of the nail beds was appreciated.  Following 
additional special vascular evaluations the diagnoses were 
nonspecific peripheral neuropathy, history of frozen feet.  
The examiner commented that based on the examination the 
veteran did not seem to have any worsening of the residuals 
of his frozen feet.  There was also no evidence of any venous 
or arterial insufficiency of the lower extremities.  At that 
time it was also indicated that there was no evidence of 
anemia.  

In a rating decision dated in February 1995 the RO expanded 
the grant of service connection for a psychiatric disability 
characterized as anxiety reaction to include PTSD while 
retaining the 10 percent evaluation already assigned since 
March 3, 1992.  

On a VA laboratory study in February 1995, the veteran's RBC 
was 4.30 (normal 4.7-6.1); HGB was 13.3 (normal 14-18), and 
HCT was 37.7% (normal 42-52%).  In March 1995, a VA 
laboratory report showed the veteran's RBC as 4.17 (normal 
4.7-6.1); HGB was 12.7 (normal 14-18), and HCT was 36.4% 
(normal 42-52%).  In September 1995, the veteran's blood 
study report by VA showed RBC of 3.91 (normal 4.7-6,.1); HGB 
of 12.1 (normal 14-18) and HCT of 35.5% (normal 42-52%).

In September 1995, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  

The record shows that the veteran was followed at a VA mental 
health clinic in 1995 and 1996.  


On report of a VA orthopedic examination in February 1996 for 
muscle injuries it was noted that the veteran sustained a 
gunshot wound of the left hand with entry wound near the 
thumb and exit wound located at the anterolateral left wrist.  
He noted having pain in the left wrist for the last 6 to 7 
years with gradual worsening to severe pain.  

On objective evaluation crepitus was noted on active and 
passive movement of the wrist.  Range of motion of the left 
wrist revealed decrease in motion.  Dorsal flexion was 
45 degrees.  Palmar flexion was 60 degrees.  Radial deviation 
was 10 degrees and ulnar deviation was 20 degrees.  Muscle 
Group VIII of the left wrist and hand was involved.  A 1-
centimeter entrance wound scar of the left hand was noted as 
well as a 1.5-centimeter exit wound scar of the left wrist.  
No adhesions were noted.  No damage to tendons were noted.  
Carpal bone damage was noted of the left hand.  Jamar grip 
test was reported as 20 KG average, three tests, left hand 
with 40 KG reported in the right.  There was evidence of left 
wrist pain on flexion, extension and palpation.  There was no 
evidence of muscle herniation.  Degenerative joint disease of 
the left wrist, severe, status post gunshot wound, left hand 
and wrist was the assessment. 

On a report of a VA examination for diseases of the arteries 
and veins (cardiovascular) signed by the examiner in February 
1996 a history of coronary artery disease was indicated with 
myocardial infarction in 1982.  The veteran felt that his 
heart condition was the result of strain during his POW 
status.  On examination  pulsation was normal.  Skin 
appearance was warm.  Skin temperature was warm except for 
the feet.  Paresthesias were noted in the areas of the feet 
and hands.  Diagnosis was arteriosclerotic heart disease with 
coronary artery disease. 

On a report of VA peripheral nerve examination in February 
1996 the veteran's medical history revealed numbness in both 
hands for many years.  The veteran attributed the numbness to 
freezing during his capture by the Germans.  Freezing 
occurred during a long march during World War II.  



The veteran complained of numbness and tingling in both hands 
and feet.  On objective examination the temperature of the 
skin of the feet was cold.  Pulses of the feet revealed plus 
one dorsalis pedis and plus one tibial.  No diagnosis was 
rendered nor was the examination signed by a medical 
examiner.  

The Board granted entitlement to service connection for 
anemia in September 1996.

In a rating action in October 1996 the RO implemented the 
grant of service-connection for chronic anemia and assigned a 
zero percent evaluation by analogy to pernicious anemia under 
Diagnostic Code 7700.  

In addition to subsequently submitted duplicate medical 
records, also submitted were clinical records dated in 1996 
and 1997 from VA mental health and cardiovascular clinics.  
The veteran was anxious.  In an authorized VA psychiatric 
examination undertaken in 1997 (actual date unknown) it was 
noted that the veteran reported for evaluation of his 
psychiatric disorder.  Subjective symptoms showed he was very 
irritable, anxious and wanted the interviewer to listen to 
him showing all the records rather than relating his own 
story.  He showed a letter prepared by himself, his wife and 
two children.  All the letters related to the fact that he 
suffered severe trauma as a result of being a POW.  

At times the veteran refused to listen to the interviewers' 
questions and when he decided to relate history, he related 
them in a very angry manner.  He had frequent nightmares 
after being released as a POW and these nightmares still 
continued.  His personality had definitely changed from being 
a friendly person, being a people person.  Post military, he 
became a very angry person.  He had no friends and had 
difficulty getting along with people.  He was unable to watch 
violence on television.  He was unable to watch war pictures.  
He was very nervous and very sensitive.  He had three girls 
but did not have any relationship with them.  


The veteran's mood was described as very volatile.  It was 
noted that he left New York City because the cold weather 
reminded him of being a POW.  He had an artery bypass surgery 
in January 1997.  Objective symptoms of depression were 
manifested in anger, irritability and a volatile mood.  It 
was noted that he was very depressed about his medical 
conditions.  His wife stated that the problems were ongoing 
since the beginning of their marriage.  The wife knew him 
before he joined the military.  He was very impatient and 
flew off the handle easily.  He thought back at war 
experiences and how he killed people and why he did not get 
killed.  He blamed himself for not having a relationship with 
his children.  

The veteran admitted to being a good accountant, but could 
not work because of his inability to relate with people and 
take orders from supervisors.  He did not belong to any 
organizational or Jewish temple because of his irritable 
nature.  He was not on any medications presently for his 
nerves due to multiple medications he took for his heart and 
prostate cancer.  It was noted that at this point of the 
examination that the veteran needed to be on antidepressants 
and antianxiety medications.  The veteran was considered 
competent to handle his own financial affairs.  It was noted 
that the veteran may benefit from more frequent and regular 
psychotherapeutic intervention as well as antianxiety and 
antidepressant medications.  

On a report of a VA authorized cardiovascular examination in 
August 1997 it was noted as history that the veteran 
developed frostbite injuries as well as dehydration during 
World War II.  He also noted having had chronic anemia 
thereafter.  He was being treated for traumatic stress 
syndrome.  It was noted he developed angina pectoris in 1982 
and in January 1997 underwent coronary arteriography.  The 
study demonstrated several multivessel coronary artery 
disease.  The examiner noted that he was to evaluate the 
veteran's cardiac condition as a possible relationship to his 
World War II experience.  He noted the veteran had a 
cholesterol elevation most of his life but did not have a 
family history of coronary artery disease.  He was not 
diabetic.  


Following objective examination the examiner noted in summary 
that the veteran had severe multivessel coronary artery 
disease.  This was due to an atherosclerotic plaquing that 
took years and years to develop.  The examiner noted that he 
could not make any connection between the veteran's cardiac 
disorder to his World War II experience.  Moreover, the 
examiner noted that the veteran apparently was service 
connected for anemia but there was no evidence that chronic 
anemia causes coronary atherosclerosis.  A VA clinical 
psychologist in September 1997 noted that the veteran was 
seen for chronic severe PTSD.  

On objective examination the veteran was described as 
frustrated and angry over his compensation issues.  Axis I 
reflected PTSD, severe, chronic.  Axis II revealed no 
diagnosis.  The veteran was considered unemployed, socially 
isolated and financially stressed.  GAF was noted as 50.  The 
examiner noted that due to the severity and nature of the 
veteran's PTSD condition, it was his professional opinion 
that the veteran was totally and permanently unemployable.  

A report of an authorized VA general and vascular surgery 
examination in December 1997 noted the veteran complained of 
pain and paresthesia intermittently in both feet and some 
problems with his left hand.  He was status post frostbite 
injury during World War II.  He sustained frostbite in both 
feet but never required surgery or burn care type treatment.  
Presently he had no ulcerations or tissue loss bilaterally.   
It was noted that he sustained a gunshot wound to the left 
wrist causing pain over the distribution of the left radial 
nerve.  

On examination range of motion that was normal of his ankles 
and toes was noted with no ischemic tissue loss or impaired 
capillary flow.  He had normal range of motion of the left 
wrist in all fingers.  He had palpable two-plus posterior 
tibial pulses bilaterally, one-plus dorsalis pedis pulses 
bilaterally and one-plus radial and ulnar pulses bilaterally.  
All pulses were triphasic on Doppler.  It was noted that the 
veteran had three-plus pitting edema in the pretibial region 
bilaterally.  Homans sign was negative and he had no history 
of superficial phlebitis or deep vein thrombosis.  Skin 
temperature and color appeared normal in all four 
extremities.  

Ankle brachial index on both ankles were 1.2 with a dorsalis 
pedis pressure of 174 on the left and 180 on the right.  
Brachial pressure was 148 on the right and 142 on the left.  
Great toe pressure was 92 mm of mercury on the left, this was 
in the normal range, and 54 mm of mercury on the right which 
was considered a reduced level.  Lower extremity venous 
duplex scan showed no evidence of thrombus in the deep or 
superficial system bilaterally but he did have reflux in the 
popliteal vein on the right and greater saphenous at midthigh 
to ankle level on the right.  He had greater saphenous vein 
reflux from midthigh to ankle level on the left as well.  

The examiner noted that he could state that there was no 
major arterial impairment to any extremity nor did there 
appear to be a tissue problem, delayed capillary flow at any 
level including the right great toe which reduced toe 
pressure.  It was noted that the veteran's major problem was 
venous insufficiency with chronic leg swelling from knee 
level down which should be treated with diuretic therapy of a 
mild degree, elevation and support stockings, 20 to 30 mm 
mercury thigh high on the left and knee level on the right.  

On a report of a VA authorized psychiatric examination in 
December 1997, a mental status evaluation showed that the 
veteran was alert and oriented to person, time, place and 
situation.  Eye contact was good and his kinetics were within 
normal limits.  Speech was coherent and normal in rate, tone 
and volume.  Mood was irritable but also full ranged.  There 
was no suicidal ideation, homicidal ideation, hallucinations, 
delusions or paranoia.  Thought processes were logical and 
goal-directed without looseness of association, flight of 
ideas, or thought blocking.  

The veteran remembered 3 out of 3 objects on immediate 
recall, but only 1 out of 3 objects at five minutes.  He 
performed five serial 7's subtractions slowly but without 
error.  He interpreted proverbs in a concrete fashion.  He 
correctly knew the last three Presidents but could not 
remember President Carter as the one before Reagan.  The 
examiner believed the veteran was capable of managing his 
benefit payments.  Impression was PTSD.  GAF was noted as 50.  

The examiner noted that the veteran had serious impairment in 
social functioning and had serious impairment in occupational 
functioning prior to his retirement.  He was fired from many 
jobs and was estranged from almost his entire family and had 
no friends.

Also of record are statements from the veteran's wife and 
daughters regarding the history of the veteran's psychiatric 
symptoms.  

In a statement dated in May 1998 a VA licensed clinical 
psychologist noted among other things that he evaluated the 
veteran in September 1997 and gave him a GAF rating of 50 and 
stated that due to the severity of the veteran's psychiatric 
condition it was his medical opinion that the veteran was 
totally and permanently unemployable.  He noted that he had 
not changed his assessment of the veteran's level of 
functioning.  He also noted the frustrations with working 
with the RO.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

If the disability is a heart disability including coronary 
artery disease and manifested to a compensable degree within 
one year following separation from active duty, service 
connection may be granted.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).




If the veteran is a former POW and detained for not less than 
30 days and beriberi heart disease manifests to a degree of 
10 percent or more at any time after service separation, 
service-connection shall be granted subject to 38 C.F.R. 
§ 3.307. 38 C.F.R. § 3.309(c).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1998).  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Veterans Appeals (Court) made clear that service 
connection may not only be granted for a disorder found to be 
proximately due to or the result of a service-connected 
disability, but also when it is shown that the claimed 
disorder has been aggravated by the service-connected 
disability.  In such cases, according to the Court, a basis 
exists upon which to predicate a grant of entitlement to 
service connection on a secondary basis.  Thus, pursuant to 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) (1998), 
when aggravation of a veteran's nonservice-connected disorder 
is proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability, but only that degree over and above the degree 
of disability existing prior to the aggravation. 

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).





Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Entitlement to service connection for 
heart disability including coronary 
artery disease.

Analysis

The Board has found the veteran's claim of entitlement to 
service connection for a heart disability is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the claim is not inherently implausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed.  In view of the fact that there is no indication 
of outstanding records which the RO has not attempted to 
obtain, no further assistance to the veteran with the 
development of evidence is required.  

A comprehensive review of the evidence of record demonstrates 
that the veteran's claimed heart disorder presently 
characterized as coronary artery disease was not present 
during active duty nor first objectively demonstrated until 
approximately the early 1980's many years following 
separation from active duty.  

Importantly, the Board notes that on a recent authorized VA 
cardiology examination with benefit of review of the 
veteran's claims file a medical specialist reviewed the 
record and noted that there was no evidence of underlying 
etiologic relationship between the veteran's  coronary artery 
disease and any incident of active duty including POW 
experience.  Moreover, it was pointed out that a causal or 
etiologic relationship was not demonstrated between the 
veteran's service-connected anemia and the onset of coronary 
artery disease.  Additionally, the record lacks competent 
medical evidence showing any increase in underlying heart 
disability characterized as coronary artery disease with 
service-connected disability including anemia.  Moreover, the 
record lacks competent medical evidence of current beriberi 
heart disease contemplated within the criteria for former 
POW's as cited above for which service connection may be 
granted.

While the veteran presently maintains that he has a heart 
disability which developed in service or is a consequence of 
service-connected disability, the Board notes the Court has 
held that while a lay person is competent to testify as to 
facts within his own observation and recollection, such as 
visible symptoms, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


Overall, the record is without any reliable competent medical 
evidence demonstrating an etiologic link between the 
veteran's coronary artery disease as first noted many years 
following separation from active duty with any incident of 
active service including the veteran's POW experience nor to 
a service-connected disability including anemia.  The 
preponderance of the evidence is negative and against the 
grant of service connection for a heart disability including 
coronary artery and beriberi heart disease.  



II.  Entitlement to increased evaluations 
for anemia, rated as noncompensable; 
residuals of frozen feet, rated 10 
percent disabling; and PTSD, rated as 10 
percent prior to December 29, 1997, and 
30 percent currently.

Criteria

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  

The Board finds that the veteran's claims for increased 
ratings for the service-connected disabilities at issue are 
well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991) which mandates a duty to assist the veteran in 
developing all pertinent evidence.  In this regard, the Board 
notes that this case was previously remanded for additional 
development of the record.  The relevant evidence has been 
properly developed to the extent possible, and there is no 
indication of any additional outstanding evidence which the 
RO has not attempted to obtain.  Accordingly, no further VA 
duty to assist the veteran with these claims.  Id.

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 1991). 
The average impairment as set forth in the VA Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (1998).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 4.20 provide that when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995). Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261. The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.

The Board has reviewed the veteran's claims in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly as set forth in 38 C.F.R. §§ 4.125-4.132 
(1996) (redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 
Fed. Reg. 52695-52702 (1996). The RO has evaluated the 
veteran's psychiatric disability under both the prior and 
newly-revised criteria.  Where the law or regulations change 
while a case is pending, the version more favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

With respect to changes in rating criteria for disabilities, 
the Court noted in Rhodan v. West, No. 96-1080 (U.S. Vet. 
App. Dec 1, 1988) pertaining to changes in the rating 
schedule for mental disorders in November 1996 that it is 
well settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. §§ 552, 553, 
govern the VA regulatory process.  See 38 U.S.C. § 501(c), 
(d).  Sections 553(d) and 552(a)(1)(D) of title 5 mandate, 
absent some specific exceptions listed at section 553(d)(1)-
(3), that the effective date of a regulation must be 30 days 
after the date of publication of the adopted regulation in 
the Federal Register.  Until the statutory 30 days have 
passed, the regulation is not lawfully effective.  Thus, 
prior to November 7, 1996, the revised regulations at issue 
here were not lawfully effective.  Further, the Court 
observed that the revised regulations do not allow for their 
retroactive application prior to November 7, 1996.  When the 
Secretary adopted the revised mental disorder rating schedule 
and published it in the Federal Register, the publication 
clearly stated an effective date of November 7, 1996.  
Because the revised regulations expressly stated an effective 
date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  


Therefore, in view of the effective date rule contained in 
38 U.S.C. § 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, the Secretary's legal 
obligation to apply November 7, 1996, as the effective date 
of the revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas.  
Accordingly, the Court held that for any date prior to 
November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
in effect through November 6, 1996, a 10 percent disability 
evaluation for the veteran's service-connected psychiatric 
disability encompassed situations where there was emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  

A 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

A 50 percent disability evaluation for PTSD encompassed 
situations where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  



A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411. Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

While the disability picture with regard to the service-
connected PTSD does not meet all of the criteria of a 100 
percent schedular evaluation, the United States Court of 
Veterans Appeals (Court) has held that the criteria in 
Diagnostic Code 9411 for a 100 percent evaluation are each 
independent bases for granting a 100 percent evaluation.  See 
Richard v. Brown, 9 Vet. App. 266, 268 (1996); 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree." It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large.  VAOPGCPREC 9-93 (O.G.C. 
Prec. 9-93).  The Board is bound by this interpretation of 
the term "definite." 38 U.S.C.A. § 7104(c) (West 1991).

In order to address issues noted in the Court's decision in 
Hood, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, has been amended and redesignated as 38 
C.F.R. § 4.130, effective November 7, 1996.  




Under the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996 (codified at 4.130), a psychiatric 
disability which is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or: symptoms 
controlled by continuous medication will be assigned a 10 
percent evaluation.  

A 30 percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  


The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

During the course of the veteran's appeal the Board notes 
that effective October 23, 1995, the diagnostic criteria 
pertaining to hemic and lymphatic systems were revised.  
Under the provisions of Diagnostic Code 7700 (pernicious 
anemia) which were in effect prior to October 23, 1995, a 100 
percent evaluation is assigned for an acute, rapidly 
progressive anemia without remission, or with few or brief 
remissions. 38 C.F.R. § 4.117, Diagnostic Code 7700 (1995).  

A 70 percent disabling is assigned for chronic anemia, 
following acute attacks; severe, with characteristic marked 
departures from normal blood count, with severe impairment of 
health and pronounced asthenia.  Id.  



A 60 percent disability evaluation is assigned for anemia 
that is chronic, following acute attacks with characteristic 
definite departures from normal blood count, with impairment 
of health and severe asthenia.  Id.  

A 30 percent evaluation is assigned for incipient pernicious 
anemia with characteristic achlorhydria and changes in blood 
count.  38 C.F.R. § 4.117, Diagnostic Code 7700.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Under the revised provisions of Diagnostic Code 7700, anemia, 
hypochromic-microcytic and megaloblastic, such as iron-
deficiency and pernicious anemia, effective October 23, 1995, 
a 100 percent evaluation is warranted for Hemoglobin 5 gm/100 
ml or less, with findings such as high output, congestive 
heart failure or dyspnea at rest. 38 C.F.R. § 4.117, 
Diagnostic Code 7700 (1996).  

A 70 percent disability evaluation is warranted for 
Hemoglobin 7 gm/100 ml or less, with findings such as dyspnea 
on mild exertion, cardiomegaly, tachycardia (100 to 120 beats 
per minute) or syncope (three episodes in the last six 
months).  Id.  

A 30 percent disability evaluation is warranted for 
Hemoglobin 8 gm/100 ml or less, with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.  Id.  

A 10 percent evaluation is warranted for Hemoglobin 10 gm/100 
ml or less with findings such as weakness, easy fatigability 
or headaches. Id.  A noncompensable evaluation is warranted 
for Hemoglobin 10 gm/100 ml or less, asymptomatic.  The 
provisions of 38 C.F.R. § 4.117 provide that complications of 
pernicious anemia, such as dementia or peripheral neuropathy 
are to be evaluated separately.  Id.

The Board notes further that the regulations pertaining to 
muscle injuries were recently revised in June 1997, effective 
July 3, 1997.  Prior to the revision for rating muscle 
injuries, the regulations in effect provided that in rating 
injuries of the musculoskeletal system, attention is first 
given to the deepest structures injured (bones, joints and 
nerves).  "A through-and-through injury, with muscle damage, 
is at least a moderate injury for each group of muscles 
damaged."  Entitlement to a rating of severe grade is 
established when there is a history of "compound comminuted 
fracture and definite muscle or tendon damage from the 
missile."  Entitlement to a rating of severe grade, 
generally, is established when there is a history of 
compound, comminuted fracture and definite muscle or tendon 
damage.  However, the regulations recognize that there are 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by sutures; in such cases, the requirements for a 
severe rating are not necessarily met.  38 C.F.R. § 4.72.

Muscle injuries are classified into four general categories:  
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the following factors:  The 
velocity, projectory and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation.  38 C.F.R. 
§ 4.56.

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  

Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  
38 C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  

Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  



Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the nonmajor side 
indicates severe impairment of function.  38 C.F.R. 
§ 4.56(d).

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electrodiagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity.  That regulation 
also provided that two or more muscles affecting the motion 
of a single joint could be combined but not in combination 
receive more than the rating for ankylosis of that joint at 
the intermediate angle.  Additionally, that regulation 
provided that muscle injury ratings would not be combined 
with peripheral nerve paralysis ratings.  38 C.F.R. § 4.55 
(1998).

The new provisions of 38 C.F.R. § 4.55, are provide as 
follows: 

(a)	A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b)	For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c)	There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:

(1)	an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 
will be elevated to the level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves will not be rated.

(d)	The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.
(f)	For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of Sec. 4.25. 

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, 
(a) An open comminuted fracture with 
muscle or tendon will be rated as a 
severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal,

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged,

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement,

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

(ii) History and complaint.  Service 
department record or other evidence of 
inservice treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.

(iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through-
and-through or deep-penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii) Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrative positive 
evidence of impairment.

(4) Severe disability of muscles--(i) 
Type of injury.  Through-and-through or 
deep-penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing 
group of muscles.

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  (Authority:  38 U.S.C. 1155 
[29 FR 6718, May 22, 1964, as amended at 
43 FR 45349, October 2, 1978; 62 FR 
30238, June 3, 1997)

The veteran is right handed, so the service-connected 
disability involves a minor extremity.  The veteran's left 
wrist disability is rated under Diagnostic Code 5308 Muscle 
Group VIII (muscles arising mainly from the external condyle 
of the humerus.  Flexors of the carpus and long flexors of 
fingers and thumb; pronator.  (Function: Flexion of wrist and 
fingers).  Under the old criteria, a noncompensable 
evaluation was warranted for slight injury to Muscle Group 
VIII of either the major or minor upper extremity.  A 10 
percent evaluation requires moderate disability.  The next 
higher evaluation of 20 percent required moderately severe or 
severe disability.  

Under the new criteria for Diagnostic Code 5308 notes ( 
Function: Extension of the wrist, fingers and thumb; 
abduction of the thumb.  Muscles arising mainly from external 
condyle of humerus; Extensors of carpus, fingers and thumb; 
supinator.  A noncompensable rating is provided for slight 
disability of either the major or minor upper extremity.  A 
10 percent evaluation is provided for moderate disability of 
either upper extremity.  A maximum 20 percent evaluation is 
provided for moderately severe or severe disability of the 
upper minor extremity.  

Diagnostic Code 5010 directs that arthritis due to trauma is 
evaluated as degenerative arthritis.  Degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

A 10 percent disability evaluation is warranted where palmar 
flexion of the wrist is limited in line with forearm or where 
dorsiflexion is less than 15 degrees.  An evaluation of 20 
percent or more requires ankylosis of the wrist.  38 C.F.R. § 
4.71a, Codes 5214, 5215 (1998).



During the course of the pending appeal, the rating criteria 
for cold injury residuals (Code 7122) were amended.  The 
change became effective January 12, 1998.  Under the rating 
criteria in effect prior to January 12, 1998 for evaluation 
of residuals of frozen feet, Diagnostic Code 7122 provides 
for a 10 percent disability evaluation for mild residuals of 
bilateral frozen feet or chilblains.  The next higher 
evaluation of 30 percent requires bilateral persistent 
moderate swelling, tenderness, redness, etc.  A 50 percent 
rating requires bilateral loss of toes, or parts, and 
persistent severe symptoms.  38 C.F.R. § 4.104 Diagnostic 
Code 7122 (effective prior to January 12, 1998).

Under the rating criteria currently in effect for evaluation 
of residuals of cold injuries, when there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia, a 10 percent disability evaluation is warranted.  
When there are cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts then a 20 percent disability evaluation is 
warranted.  When there are cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts then a 30 
percent disability evaluation is warranted.  38 C.F.R. § 
4.104 Diagnostic Code 7122 (effective January 12, 1998).

The record shows that the RO has considered both sets of 
rating criteria with respect to the veteran's claims.  
Accordingly, the Board has determined that the appellant 
would not be prejudiced if the Board proceeded with appellate 
consideration on the claims presented.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis
Anxiety Neurosis with PTSD

The Board recognizes that the veteran has claimed entitlement 
to a disability evaluation greater than 10 percent for his 
service-connected anxiety neurosis with PTSD prior to 
December 29, 1997, as well as entitlement to a disability 
evaluation greater than 30 percent evaluation effective from 
December 29, 1997.  The Board recognizes that the RO rating 
decision in April 1998 granted entitlement to an increased 
evaluation of 30 percent for anxiety neurosis with PTSD 
effective from December 29, 1997, a date which the RO noted 
it was first factually ascertainable from the record that 
there was an increase in underlying psychiatric disability. 
Importantly, the record shows that the rating criteria for 
evaluating mental disorders became effective November 7, 
1996.  The Board notes that separate ratings may not be 
assigned for anxiety neurosis and PTSD as they have 
overlapping manifestations and rated under the same criteria 
for evaluating mental disabilities.

The Board notes that the extensive record contains VA 
clinical records suggesting that the veteran's PTSD is 
manifested by symptoms including depression, anger, 
irritability, volatile mood, social isolation and other 
symptoms requiring extensive and ongoing outpatient treatment 
and productive of serious impairment of social and 
occupational functioning.  He was fired from many jobs and 
estranged from almost his entire family and friends.  In 
January 1994, a VA treating clinical psychologist first noted 
as an unequivocal fact that the veteran had a history of 
never being able to retain employment due to his severe and 
chronic service-connected anxiety disorder with PTSD.  

Subsequent medical evidence reflects continued presence of 
severe psychiatric symptoms along with GAF scores 
predominantly of 50, and interpreted as evidencing an 
inability to keep a job.  The isolated suggestion that the 
veteran may be enhancing his symptoms for self gain and had a 
coexisting personality disorder which also impacts on his 
overall psychiatric disability picture has not been confirmed 
when considered in light of the total record.  Rather, there 
is competent medical evidence specifically refuting such 
opinion.  

While the reliable disability picture with regard to service-
connected anxiety neurosis with PTSD does not meet all of the 
criteria of a 100 percent schedular evaluation, the Court has 
held that the criteria in Diagnostic Code 9411 for a 100 
percent evaluation are each independent bases for granting a 
100 percent evaluation.  See Richard v. Brown, 9 Vet. App. 
266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97  
(1994).  

The ongoing and persistent nature of the veteran's service-
connected psychiatric disability do not permit the Board to 
conclude that the preponderance of the evidence is against 
the veteran on the issue on appeal.  The relative equipoise 
nature of the evidence regarding VA medical evidence 
associating the veteran's inability to obtain and retain 
employment due to service-connected anxiety neurosis with 
PTSD must be found in the veteran's favor.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1991).  

Accordingly, the criteria for the assignment of an increased 
100 percent schedular rating for anxiety neurosis with PTSD 
prior to December 29, 1997, and thereafter have been met.  


Anemia

The Board notes that the veteran's chronic anemia is best 
rated by analogy to pernicious anemia.  

A comprehensive review of the record clearly demonstrates 
that applying the pertinent legal criteria to the facts 
summarized above, the Board concludes that entitlement to a 
compensable rating for anemia is not warranted under the old 
criteria in effect prior to October 23, 1995, nor under the 
old or new criteria following October 23, 1995. 

Applying the old criteria first the Board notes that other 
than for slight variations of normal blood counts there is no 
associated findings of achlorhydria attributed to the 
veteran's anemia either prior to October 23, 1995 or 
subsequently.  Moreover, the Board concludes that the claim 
must be denied under the new criteria, as the most recent 
hemoglobin level measurement was 12.1 grams per 100 
milliliters.  A compensable rating under 38 C.F.R. § 4.117, 
DC 7700 requires the hemoglobin level to be 10 grams per 
milliliters or less with such symptomatology as weakness, 
easy fatigability or headaches.  These symptoms have not been 
objectively demonstrated by the recent clinical evidence of 
record with association to chronic anemia.  

The record is absent clinical findings of a chronic anemia 
process that meet of more nearly approximate the criteria for 
a compensable evaluation under either the old or new criteria 
cited above.  38 C.F.R. § 4.7.

Accordingly, the preponderance of the evidence is negative 
and against the grant of an increased compensable evaluation 
of 10 percent for anemia.


Residuals of Frozen Feet

A comprehensive review of the record demonstrates that prior 
to January 12, 1998, the veteran's service-connected 
bilateral residuals of frozen feet were manifested by no more 
than mild symptoms and chilblains consistent with the 
10 percent evaluation in effect at that time.  

The objective evidence failed to reflect findings meeting or 
more nearly approximating symptomatology consistent with 
persistent moderate swelling, tenderness, redness, etc., 
thereby warranting the assignment of a higher rating.  Any 
separate co-existing lower extremity disability symptoms 
noted at that time may not be considered when determining the 
issue of entitlement to an increased evaluation for residuals 
of frozen feet.  Importantly, the Board notes that following 
the amended rating criteria for residuals of frozen feet 
effective January 12, 1998, separate ratings may be assigned 
for the veteran's affected right and left foot.  

In this regard, the Board recognizes that either under the 
old or new criteria the veteran's right and left foot 
disabilities were manifested by symptomatology productive of 
no more than disability thereby warranting the assignment of 
a 10 percent evaluation for each foot.  The objective 
evidence failed to demonstrate evidence of persistent 
moderate swelling, tenderness, redness, etc., under the old 
criteria nor evidence of arthralgia plus tissue loss, nail 
abnormalities, color changes, hyperhidrosis or associated 
X-ray abnormalities meeting the criteria for the next higher 
evaluation.  The predominant lower extremity disability 
manifested by swelling from the knee level down was 
associated with an intercurrent venous insufficiency process 
for which service connection has not been established and 
which may not be considered when determining entitlement to 
an increased evaluation for service-connected disability.  

Clearly, the evidence shows that the objective evidence of 
record prior to January 12, 1998 failed to meet or more 
nearly approximates the criteria for a disability rating 
greater than the 10 percent evaluation assigned for residuals 
of bilateral frozen feet.  Moreover, from January 12, 1998, 
the new criteria provided for the authorization for the 
assignment of a separate 10 percent evaluation each for 
residuals of frozen right and left foot based upon both lower 
extremities meeting the applicable criteria contemplated 
under the 10 percent rating.  However, the objective evidence 
fails to meet or more nearly approximate the criteria for the 
next higher rating either under the old or new criteria.  
38 C.F.R. § 4.7.

Residuals of Gunshot Wound of the 
Left Wrist (Muscle Group VIII)

A comprehensive review of the evidence shows that the veteran 
essentially sustained a through-and-through gunshot wound of 
the left wrist area involving Muscle Group VIII, only, with 
relatively short track and with the entrance and exit scars 
not being excessive and without evidence of loss of deep 
fascia or muscle substance, or impairment of muscle toneness.  
The FCC of the distal radius involving the styloid process 
healed well with only slight displacement evident.  The Board 
points out that the FCC involving the left wrist is not 
associated with definite tendon or muscle damage designated 
for severe injury under 38 C.F.R. § 4.72 or 4.56 in view of 
the minimal findings.  Examination has not reflected any 
significant weakness or fatigue in the comparative tests.  
The entrance and exit wounds are not shown to have required 
any skin grafts.  Any associated scars are not shown to have 
been other than well healed and nontender.  The injured 
muscles are not shown to reflect more than moderate 
disability warranting the assignment of a 10 percent 
evaluation.  Importantly, the Board notes that a greater 
disability evaluation is not shown based on limitation of 
motion of the minor left wrist noted under the criteria cited 
above.  

The Board also notes that the provisions of 38 C.F.R. §§ 4.40 
and 4.45 are already contemplated within the criteria for 
gunshot wound injuries.  Overall, the preponderance of the 
evidence is negative and against the grant of an increased 
evaluation for residuals of gunshot wound of the left wrist 
(Muscle Group VIII).  The Board notes that the recent onset 
of traumatic of traumatic arthritis of the left wrist does 
not provide any greater disability rating or avenue for the 
assignment of a separate rating as arthritis is primarily 
rated on the basis of limitation of motion which is 
contemplated within criteria under Diagnostic Code 5308.  The 
preponderance of the evidence is negative and against the 
grant of an increased evaluation for residuals of a gunshot 
wound of the left wrist (Muscle Group VIII). The old and the 
new criteria have been considered, however, the result 
remains the same.  

The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected residuals of gunshot wound of the left wrist 
(Muscle Group VIII), anemia or residuals of frozen feet is 
demonstrated nor is there any evidence that these 
disabilities involve such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

Entitlement to service connection for a heart disability 
including coronary artery disease and beriberi heart disease 
is denied.  

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left wrist (Muscle Group VIII) is 
denied.

Entitlement to an increased (compensable) evaluation of 10 
percent for chronic anemia is denied.

Entitlement to an increased disability evaluation greater 
than 10 percent for residuals of bilateral frozen feet prior 
to January 12, 1998, is denied.  

The assignment of a separate disability evaluation of 10 
percent, each, but no greater, for residuals of frozen right 
and left foot is granted from January 12, 1998, subject to 
the applicable regulatory provisions pertaining to the 
payment of monetary benefits.  

Entitlement to a 100 percent schedular evaluation for anxiety 
neurosis with PTSD prior to December 29, 1997, and thereafter 
is granted, subject to the applicable regulatory provisions 
pertaining to the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals





- 7 -


